DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status and Formal Matters
This action is in response to papers filed 11/19/2020.
Claims 27, 28-39, 41-49 are pending.
Applicant’s election of L52, breast cancer and PTEN loss of function in the reply filed on 12/10/2018 and interview of 1/3/2019is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 27-37, 41-43, 47-49 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2018.
Claims 38-39, 44-46 are being examined.  
The objection to the claims is withdrawn in view of the amendment.
The ODP rejection has been withdrawn as the claims of 15/237412 are have been amended to be limited to prostate cancer.
Priority
	The instant application was filed 09/05/2018  and is a continuation of 14009317, filed 10/01/2013 which is a national stage entry of PCT/US12/31662 which has an 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/20 and 1119/20 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 44 has been added by amendment and recites, “further comprising detecting phosphatase and tensin homolog (PTEN) mutation or loss in the biological sample obtained from the human patient.”  The specification on page 4 discusses PTEN .
Response to arguments
	The response traverses the rejection asserting the claims of the parent application as originally filed provide support for this amendment.  This argument has been thoroughly reviewed but the originally filed claims are to predicting sensitivity and not treating.  Further original claim 12 is to PTEN loss correlating with sensitivity to inhibitor, however the instant claims are to mutation or loss.  While claim 30 of the original claims of the parent is drawn to treating cancer cells with one or more of a PI3K, PTEN and AKT mutation.  This does not demonstrate applicant possessed a breast cancer sample having both an AKT1 L52R mutation and PTEN loss or mutation.  Thus the rejection as modified is maintained.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 38, 40  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engelman (Nature (2009) volume 9, pages 550-562), ), Kan (Nature (2010) volume 466, pages 869-875) and Mitchell (USPGPUB 20080051399).
Engelman teaches PTEN/PI3K/AKT are part of a pathway (box 1).  Engelman teaches PTEN regulates PI3K and AKT activation (Box 1). Engelman teaches that loss of tumor suppressor PTEN results in dysregulation of the PI3K/AKT pathway (551, 2nd column top).  Engelmann teaches PTEN mutations are known in breast cancer (table 1).
	Engelman teaches, “In addition to somatic mutations of PTEN, PIK3CA,
PIK3R1 and Akt, some cancers have amplifications of AKT1, AKT2 and PIK3CA (TABLE 1) (reviewed in REFS 3,51).” (page 553, 2nd column, 1st full paragraph).
Engelmann teaches several companies are developing AKT inhibitors (page 556, 1st column, akt inhibitors).
	Thus Engelman teaches the involvement of PTEN including loss of function and AKT signaling aberrations  in cancer and suggests Akt inhibitors for treatment of cancer.
	Engelman does not specifically teach an L52 mutation in Akt1 or use of (S)-2-(4-chlorophenyl)-1-(4-((5R,7R)-7-hydroxy-5-methyl-6,7-dihydro-5H-cyc- lopenta[d]pyrimidin-4-yl)piperazin-1-yl)-3-(isopropylamino)propan-1-one.
	However,  Kan teaches, “Here we report the identification of 2,576 somatic mutations across -1,800 megabases of DNA representing 1,507 coding genes from 441 tumours comprising breast, lung, ovarian and prostate cancer types and subtypes. We found that mutation rates and the sets of mutated genes varied substantially across tumour types and subtypes.” (abstract).  Kan teaches in supplemental table 3, line 51 an L52R mutation in HR+ breast cancer.  

	Mitchell teaches, “[0008] Akt is believed to assert its effect on cancer by suppressing apoptosis and enhancing both angiogenesis and proliferation (Toker et al. (2006) Cancer Res. 66(8):3963-3966). Akt is overexpressed in many forms of human cancer including, but not limited to, colon (Zinda et al (2001) Clin. Cancer Res. 7:245), ovarian (Cheng et al (1992) Proc. Natl. Acad. Sci. USA 89:9267), brain (Haas Kogan et al (1998) Curr. Biol. 8:1195), lung (Brognard et al (2001) Cancer Res. 61:3986), pancreatic (Bellacosa et al (1995) Int. J. Cancer 64:280-285; Cheng et al (1996) Proc. Natl. Acad. Sci. 93:3636-3641), prostate (Graff et al (2000) J. Biol. Chem. 275:24500) and gastric carcinomas (Staal et al (1987) Proc. Natl. Acad. Sci. USA 84:5034-5037). 
Mitchell teaches, “[0009] The PI3K/Akt/mammalian target of rapamycin (mTOR) pathway has been explored for targeted small molecule inhibitor therapy (Georgakis, G. and Younes, A. (2006) Expert Rev. Anticancer Ther. 6(1):131-140; Granville et al (2006) Clin. Cancer Res. 12(3):679-689). Inhibition of PI3K/Akt signaling induces apoptosis and inhibits the growth of tumor cells that have elevated Akt levels (Kim et al (2005) Current Opinion in Investig. Drugs 6(12):1250-1258; Luo et al (2005) Molecular Cancer Ther. 4(6):977-986). “
	Mitchell teaches, “0224] "Treating" is intended to mean at least the mitigation of a disease condition in a mammal, such as a human, that is affected, at least in part, by 
	Mitchell teaches, “[0218] In one embodiment, said pharmaceutical composition is for the treatment of hyperproliferative disorders, including cancers of the following categories: (1) Cardiac: sarcoma (angiosarcoma, fibrosarcoma, rhabdomyosarcoma, liposarcoma), myxoma, rhabdomyoma, fibroma, lipoma and teratoma; (2) Lung: bronchogenic carcinoma (squamous cell, undifferentiated small cell, undifferentiated large cell, adenocarcinoma), alveolar (bronchiolar) carcinoma, bronchial adenoma, sarcoma, lymphoma, chondromatous hamartoma, mesothelioma, non-small cell lung, small cell lung; (3) Gastrointestinal: esophagus (squamous cell carcinoma, 
	Mitchell in paragraph 0367 teaches (S)-2-(4-chlorophenyl)-1-(4-((5R,7R)-7-hydroxy-5-methyl-6,7-dihydro-5H-cyc- lopenta[d]pyrimidin-4-yl)piperazin-1-yl)-3-(isopropylamino)propan-1-one.
	Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to treat human breast cancer subjects with AKT1 mutations including L52R mutation alone or with PTEN loss of function with (S)-2-(4-chlorophenyl)-1-(4-((5R,7R)-7-hydroxy-5-methyl-6,7-dihydro-5H-cyclopenta[d]pyrimidin-4-yl)piperazin-1-yl)-3-(isopropylamino)propan-1-one.  The artisan would be motivated to inhibit a pathway known to be involved in cancer progression or growth to provide a therapeutic effect to treat cancer.  The artisan would have a reasonable expectation of .
Response to Arguments
	The response traverses the rejection asserting applicant’s were the first to demonstrate that an AKT L52R mutation causes increased activity of AKT in breast cancer cells and breast cancer patients with the mutation were more responsive to the claimed compound.  This argument has been thoroughly reviewed but is not considered persuasive as the specification does not support this assertion.  While the specification on page 59 demonstrates the mutation was found in breast cancer, the specification provides no evidence the claimed mutation leads to increased activity in breast cancer patients or breast cancer patients are particularly responsive to treatment.  The teachings of the specification with respect to AKT1 L52R mutants are in BaF3 cells that are transfected with the mutation and in xenograft models resulted a media survival of 19 to 20.5 days (page 61-62).  The specification provides no specific teachings with respect to the responsiveness of a human subject with breast cancer or specifically with breast cancer with an L52R mutation of AKt1 being more responsive to administering to the human patient (S)-2-(4-chlorophenyl)-1-(4-((5R,7R)-7-hydroxy- 5-methyl-6,7-dihydro-5H-cyclopenta[d]pyrimidin-4-yl)piperazin-1-yl)-3 - (isopropylamino)propan-1-one.
	The response continues by conceding that Kan teaches the L52R mutation is a single breast cancer sample.  The response further asserts Kan does not teach the mutation has a causative impact of breast cancer or functional impact on breast cancer.  This argument has been thoroughly reviewed but is not considered persuasive as the 
The response continues by asserting the specification teaches only 16 of 35 mutations had enriched akt activity in the example taught on page 55.  This argument has been thoroughly reviewed but is not considered persuasive as the response is attempting to argue the mutation needs to be an activating mutation.  However the claims merely require a mutation at position L52R.  Further the teachings of page 55 are limited to IL-3 independent growth of BaF3 cells which are transfected with AKT1 mutants and MEK1 N3.  Baf3 are an IL-3 dependent murine (mouse) pro-B cell line.  Thus they are not human or to breast cancer cells and thus are not commensurate in scope with the claims.  Further demonstrating IL-3 independent growth does not demonstrate suggests the mutant may have an effect of cytokine dependence, but not 

    PNG
    media_image1.png
    521
    876
    media_image1.png
    Greyscale

The response continues by asserting the teachings of Engelman and Mitchell do not cure the deficiencies of Kan.  This argument has been thoroughly reviewed but is not considered persuasive for the reasons of record.  
The response continues by asserting  Mahadevan teaches L52 is part of the PH domain.  This argument has been thoroughly reviewed but is not considered persuasive as  Mahadevan also teaches it is part of the pharmacore pocket.  One of skill in the art would recognize any mutation that would change the size, charge, or require a change in the structure of the pharmacore pocket or pleckstrin homology domain would be expected to alter the activity of Akt.  
The response continues by providing arguments with respect to BaF3 not being commensurate  in scope with the claimed invention, noting that Parikh and Warmuth 
Claim 39, 44-46 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engelman (Nature (2009) volume 9, pages 550-562), Kan (Nature (2010) volume 466, pages 869-875) and Mitchell (USPGPUB 20080051399) as applied to claim 17-18, 23-24, 26   above, and further in view of Stemke-Hale (Cancer Research (2008) volume 68, pages 6084-6091).
	The teachings of Engelman, Kan, and Mitchell are set forth above.  
	Engelman, Kan, and Mitchell do not specifically teach endocrine resistant breast cancer or PTEN loss in breast cancer.
	However, Stemke-Hale teaches ER+ and ER- breast cancer sample (6087, 2nd column).
	Stemke-Hale teaches PTEN mutations and loss in breast cancer (6087, 2nd column, bottom and 6084, 2nd column).  Stemke-Hale specifically teaches, “PTEN mutations are relatively uncommon in breast cancer (<5%); however, PTEN protein loss 
Further Engelmann teaches homozygous loss of PTEN and Heterozygous loss of PTEN (551, 2nd column top)
	Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to treat human breast cancer subjects that have been assayed and determined ER- tumors AKT1 L52 mutation alone of function with (S)-2-(4-chlorophenyl)-1-(4-((5R,7R)-7-hydroxy-5-methyl-6,7-dihydro-5H-cyclopenta[d]pyrimidin-4-yl)piperazin-1-yl)-3-(isopropylamino)propan-1-one.  The artisan would be motivated to inhibit a pathway known to be involved in cancer progression or growth.  The artisan would have a reasonable expectation of success as the artisan is merely treating a known cancer with a known drug.
	IT would have been further prima facie obvious to one of ordinary skill in the art at the time the invention was made to assay the presence of PTEN mutation or loss of function.  The artisan would be motivated as Stemke-Hale demonstrates that PTEN loss and/or expression play a role in breast cancer and the selection of treatment.  The artisan would have a reasonable expectation of success as the artisan is merely detecting known mutations or loss in known samples.
With regards to claims 45-46, these claims merely set forth the intended outcome of claim 44.  As the art of record teaches differential expression of PTEN and homozygous and heterozygous loss of PTEN, these claims are obvious over the art.
Response to Argument’s

		Thus the rejection is maintained.
Summary
	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634